department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date 3-z2 -906 se t eo name of organization street city state zip ile s0 z0l- -0u dear contact person xoxoxxxxxk identification_number contact number xxkx-xxkx-akkk employer_identification_number xx-xxxxxxx form required to be filed tax years xxxx xxxx xxxx form xxxx a this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax retums on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the retums in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements 29vu6z5 if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your cia oho lois g lemer director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter 2vuu665vu5s6 department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date m street city state zip legend m name of organization state residing state date incorporation date n name of organization dear k contact person identification_number xxk-xxxkk contact number xxxk-xxk-xxkk fax number xxx-xxx-xaxkxk employer_identification_number xx-xxxxkkk uil nos we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you m are a state non-profit corporation formed on date your articles of incorporation state that the purposes for which the corporation is organized are exclusively for the benefit of to perform the functions of and to carry out the purpose of n your form_1023 states that n is a 501_c_3_organization your application form_1023 and your letter postmarked on date provide that you will engage in down payment assistance you will provide gift funds ranging from to of the purchase_price of a home for all home buyers requesting down payment and or closing cost assistance in connection with the purchase of a home the seller will make a contribution to you in amounts approximating the amounts of the down payment gifts you will also collect a dollar_figure contribution from the seller of the home purchased with down payment assistance funds you do not limit your down payment assistance program to low income families in your letter of march you specifically state that there are no income limits your letter also states that home buyers must qualify for an fha loan as this is the only loan program you will allow however the guidelines for m down payment assistance program state that you impose three requirements to qualify for your down payment assistance program a home buyer must purchase a home to be owner-occupied from a seller who participated in your down payment assistance program they must use an eligible_loan program such as an fha loan that is approved by you and they must sign the git letter m program at or before closing the guidelines state that the loan program used by the home buyer must allow charitable organizations to provide down payment assistance and does not limit the buyer to an fha loan you represent that you transfer funds at settlement using a pre-existing pool of funds to provide buyers with required down payment amount towards the purchase of a seller's home you state that your income and gift funds for homebuyers are funded exclusively by sellers’ gift contributions and fees which are contingent upon the sale of a home through your program you state that a typical dawn payment assistance transaction includes the following steps you advertise your program to homebuilders and lenders primarily who are already using other seller assisted down payment assistance program to attract home buyers and home sellers lenders and homebuilders complete online registration with you by completing company information and you approve it alender or a homebuilder requests your gift funds by online after you approve the gift fund request the lender or the homebuilder is provided three print outs participation service fee agreement’ to be signed by the seller gift letter gift funds request’ to be signed by the lender to be signed by the home buyer the buyer the seller and the lender complete above required forms accordingly before closing you wire the gift funds to the closing agent right before closing atthe closing the closing agent credits your gift fund amount in hud statement for home buyer and collects the gift contribution and dollar_figure flat contribution from the seller after closing the closing agent wires the gift contribution and dollar_figure flat contribution to you in your letter of march and its attachment gift letter you state that a typical down payment assistance amount to a home buyer will be of the final sales_price which is the minimum down payment percentage required by fha mortgage_insurance you do not provide down payment assistance to buyers in situations where seller's contribution is less than the down payment also state that if the seller’s gift contribution is greater than the actual down payment assistance the difference will be used for your other charitable activities you your gift letter provides the following information the gift money will be used for the purchase of the home and will be paid directly to the closing agent at closing the gift fund is subject_to availability and your discretion the gift is not from the seller or any other person but from you and there is no obligation of repayment for the gift the down payment assistance program participation agreement’ states that all participants in the program are requested to make a contribution to you in an amount not less than the amount_of_the_gift made to the home buyer plus dollar_figure by signing the agreement the seller agrees to make contributions to you only after the closing has occurred and allow the closing agent to deduct the contribution from the proceeds of the sale the agreement also states that the gift funds will be returned if the buyer is unable to obtain a loan or if the closing is delayed you state that you recognize that the contributions from the home sellers may not be charitable_contributions because payments made may not necessary come from the ‘detached and disinterested generosity’ of the seller you believe payments made to you may not flow from a ‘generous act’ but rather from an anticipated benefit to the seller ie the sale of real_property in your letter of march you represent that the seller's price of the home will not be an inflated price because you recommend the appraiser to adjust the price of the home downward for the difference between norma discount of the home in market place and the seller’s contribution in your program your gift requests provides a buyer's a seller's a lender’s and closing company’s information contract sales_price the amount of fund requested by a buyer closing date and settlement_date it also provides information on closing company and the home purchased it states that the lender and closing agent must comply with all of your program guidelines initiated by the mortgage_lender who submits the the guidelines for the m down payment assistance program guidelines show that your primary objective is to facilitate the sale of homes to facilitate the sales of homes you impose for various requirements on home buyers home sellers mortgage lenders and ciosing agents example you state that the program is information about the transaction and generates the necessary forms you do not require completed copies of the forms which are retained by the mortgage_lender the mortgage_lender ensures that the wiring instructions for the gift funds are correct and cancels the gift request if the closing does not occur the closing agent receives the gift funds at closing and wires the dollar_figure contribution to you in your letter of march you state that you merely rely on fha requirements to ensure that buyers acquire and keep safe decent sanitary and affordable homes and avoid default since you only provide gift funds for fha guaranteed mortgages however as mentioned above other documents submitted with your application show that you do not limit your program to buyers who obtain an fha loan the guidelines state that you encourage homeowners to take your homeownership education course on how to be a homeowner this course can be found on your website and is also available in paper form your response included a paper copy of this guide a four-page summary of general aspects of home ownership other than this course you do not offer any educational programs or materials the financial data that you included in your letter of date shows that you anticipate receiving approximately contributions for the second year from your down payment assistance program which is your only for the first year and source_of_income you anticipate making ‘gifts’ of approximately for the second year you state that your sole source of support is contributions received from your down payment assistance program _-_in contributions for the first year and __ in _ the manner in which you operate is referred to as seller-funded downpayment assistance in the final report an examination of downpayment gift programs administered by non-profit organizations commissioned by office of housing united_states department of housing and urban development hud contract no c-opc-22550 m0001 date the report concludes that seller-funded down payment assistance for mortgage down payments has led to underwriting problems that require immediate attention furthermore the report concludes that the effective costs of homeownership are increased even more by the processing fees charged by the seller-funded down payment assistance providers which get passed through to borrowers in higher property prices a copy of the report is enclosed with this determination_letter law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 c of the code an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education sec_1_501_c_3_-1 of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business nonexempt purpose if substantial in nature will in better business bureau of washington d c v u s 326_us_278 the supreme court held that the presence of a single destroy the exemption regardless of the number or importance of truly exempt purposes in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cart denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indietinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite paign acade rommissioner 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with republican party entities and that most of the organization's graduates worked in campaigns for republican candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting republican candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court concluded by stating that even if the republican candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner in 71_tc_202 the court held an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops be operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans for exempt purposes therefore the court held that the organization operated exclusively v commissioner 283_fsupp2d_58 d d c the court relied on the in airlie foundation commerciality doctrine in applying the operational_test because of the commercial manner in that it was operated for a non- which this organization conducted its activities the court found exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations revrul_67_138 1967_1_cb_129 holds that helping low income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discusses four examples of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 of the code situation describes an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provides financial aid to eligible families who do not have the necessary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling holds that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation describes an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open- occupancy basis the housing is made available to members of minority groups who are unable to obtain adequate housing because of local discrimination the housing units are located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling holds that the organization was engaged in charitable activities within the meaning of sec_501 of the code situation describes an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area it sponsored a renewal project and involved residents in the area renewal plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling holds that the organization is described in sec_501 of the code because its purposes and activities combated community deterioration situation describes an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 of the code because the organization's program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations revrul_72_147 1972_1_cb_147 holds that an organization that provided housing to low income families did not qualify for exemption under sec_501 of the code because it gave preference to employees of a business operated by the individual who also controlled the organization although providing housing for low income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder's business primarily serves the private interest of the founder rather than a public interest rationale and conclusion based on the information you provided in your application and supporting documentation we conclude that you are not operated for exempt purposes under sec_501 of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for charitable educational or other exempt purposes among other things the application and supporting documentation must demonstrate conclusively that the organization meets the operational_test of sec_1_501_c_3_-1 of the regulations your information indicates that your primary purpose is to operate a down payment assistance program that does not exclusively serve a purpose described in sec_501 charitable purposes include relief of the poor and distressed see sec_1_501_c_3_-1 of the regulations however you do not conduct your down payment assistance program in a manner that establishes that your primary purpose is to address the needs of low-income grantees by enabling fow-income individuals and families to obtain decent safe housing see revrul_70_585 situation your information indicates that you do not limit your assistance to certain geographic areas or target those areas experiencing deterioration or racial tensions see revrul_70_585 situation your program is available to anyone who is able to qualify for a mortgage from any lender in any state in the united_states arranging the purchase of homes in a broadly defined metropolitan area does not combat community deterioration within the meaning of sec_501 of the code your down payment assistance program does not serve exclusively low-income persons instead your program is open to anyone without any income limitations you have not demonstrated that your down payment assistance program exclusively serves any other exempt_purpose such as combating community deterioration and lessening racial tensions for example you have not shown that your program is designed to attract a mixed-income group of homeowners to a specifically defined geographical area that has a history of racial problems see revrul_70_585 situation sec_2 and furthermore you do not engage in any activity to ensure that the house will be habitable or that the buyer will be able to afford to maintain the house over time instead you rely solely on the mortgage_lender insurance agency home inspector or other third party to conduct such review you do not provide oversight or conduct any educational program or other activity to ensure that buyers are purchasing properties that are safe decent sanitary and affordable only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in better united_states supra the presence of a single non-exempt purpose if substantial in nature will business burea ashing inc destroy the exemption regardless of the number or importance of truly exempt purposes you conduct your operations in a manner that is consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large the manner in which you operate your down payment assistance program indicates that you facilitate the sales of homes in a manner that is indistinguishable from an ordinary trade_or_business you operate as a business that provides services to home sellers for which you charge a market rate fee for example you state that the fees and contributions received from the home seller are contingent on the sale of the seller's home through your program in addition you do not provide assistance if the seller has not contributed or contributes less than the down payment provided to the buyer this approach demonstrates your primary purpose consists of maximizing the fee you derive from facilitating sales of real_property in this respect you are similar to an organization which was denied exemption because it operated a conference center for a commercial purpose see airlie likewise operating a trade_or_business of facilitating home sales is not an inherently charitable activity thus a substantial part of your activities further a nonexempt purpose inc v u s 283_fsupp2d_58 d d c foundation another indication of your substantial nonexempt purpose is your lack of public support you are not supported by contributions from the general_public government or private_foundation grants almost all of your revenue comes from the sellers you serve that your primary activity is to promote and to further your private business interests is reflected in the financing structure of your down payment assistance program in this respect you are similar to the organization described in easter house supra which derived most of its support from fees it charged for its adoption services in this case the court stated that the substantial fees were not incidental to the organization's exempt_purpose because they were designed to make a profit facilitating home sales like running an adoption service is not an inherently charitable activity and receiving support primarily from fees charged to home sellers fs indicative of your commercial purpose even if your program is directed to exclusively low-income individuals your reliance entirely on home sellers or other real-estate related businesses that stand to benefit from the transactions to finance your down payment assistance activities demonstrates that you are operated for the purpose of benefiting private parties your grant making procedures indicate that gift funds are only provided if a seller has paid a service fee or made a contribution to you in fact while you call the funds you will receive from the sellers contributions these transactions are not contributions because they will not not only have you admitted this fact in proceed from detached and disinterested generosity your response you also state that you believe that the payments made to you are the result of an anticipated benefit to the seller your characterization of these transactions as contributions ignores the business realities surrounding the payments the sellers will make the payments to you and indirectly to the homebuyer to facilitate the sale of their homes upon the closing of the sale the sellers contribution to you is returned to seller as part of the proceeds the seller receives from the sale of the home these contributions are more appropriately characterized as fees received in exchange for the sale of a service your information clearly indicates that you take into account whether there is a home seller willing to make a payment to cover the down payment assistance an applicant has requested that you receive a payment from the home seller corresponding to the amount of the down payment assistance plus the service fee indicates that the benefit to the home seller is not a mere accident but rather an intended outcome of your operations in this respect you are like easter house supra which provided health care to indigent pregnant women but only when a family willing to adopt a woman's child sponsored the care financially similar to american campaign academy supra you are structured and operated to directly benefit the home sellers who pay for your services therefore a substantial part of your activities serve a private rather than a public interest contributions to you are not deductible under sec_170 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax retums based on the facts and information submitted you are not operated exclusively for exempt purposes you have not established that your activities exclusively serve a charitable_class or any other purpose defined in sec_501 your proposed operations further a substantial nonexempt business_purpose and will further the private interests of home sellers and other private parties therefore you are not described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power of attormey form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney ail forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the intemal revenue service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address us mail internal_revenue_service exempt_organizations street address internal_revenue_service exempt_organizations weer te f you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements enclosure s publication an examination of downpayment gift programs administered by non-profit organizations hud contract no c-opc-22550 m0001 date
